
	
		II
		110th CONGRESS
		2d Session
		S. 2755
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide funding for summer youth
		  jobs.
	
	
		1.Short titleThis Act may be cited as the
			 Summer Jobs Stimulus Act of
			 2008.
		2.Summer youth
			 jobs
			(a)FindingsCongress
			 finds that—
				(1)a temporary
			 $1,000,000,000 investment in summer employment for youth, through the summer
			 youth jobs program supported under this section, will create up to 1,000,000
			 jobs for economically disadvantaged youth and stimulate local economies;
				(2)research from
			 Northwestern University has shown that every $1 a youth earns has an
			 accelerator effect of $3 on the local economy;
				(3)there is a
			 serious and growing need for employment opportunities for economically
			 disadvantaged youth, as demonstrated by statistics from the Bureau of Labor
			 Statistics stating that, in December 2007—
					(A)the unemployment
			 rate increased to 5 percent, as compared to 4.4 percent in December
			 2006;
					(B)the unemployment
			 rate for 16- to 19-year-olds rose to 17 percent, as compared to 13 percent in
			 December 2006; and
					(C)the unemployment
			 rate for African-American 16- to 19-year-olds increased 5 percent in 1 month,
			 jumping to 34.7 percent, as compared to 20 percent in December 2006;
					(4)summer youth jobs
			 help supplement the income of families living in poverty;
				(5)summer youth jobs
			 provide valuable work experience to economically disadvantaged youth;
				(6)often, the summer
			 jobs provided through the program are an economically disadvantaged youth's
			 introduction to the world of work;
				(7)according to the
			 Center for Labor Market Studies at Northeastern University, early work
			 experience is a very powerful predictor of success and earnings in the labor
			 market, and early work experiences raises earnings over a lifetime by 10 to 20
			 percent;
				(8)participation in
			 a summer youth jobs program can contribute to a reduction in criminal and
			 high-risk behavior for youth; and
				(9)(A)summer youth job
			 programs benefit both youth and communities when designed around principles
			 that promote mutually beneficial programs;
					(B)youth benefit from summer youth jobs
			 that provide them with work readiness skills and that help them make the
			 connection between responsibility on the job and success in adulthood;
			 and
					(C)communities benefit when youth are
			 engaged productively during the summer, providing much-needed services that
			 meet real community needs.
					(b)AppropriationsOut of any money in the Treasury not
			 otherwise appropriated, and in addition to any funds appropriated under any
			 provision of Federal law other than this section, there is appropriated to the
			 Secretary of Labor for youth activities under the Workforce Investment Act of
			 1998 (29 U.S.C. 2801 et seq.), $1,000,000,000, which shall be available for the
			 period of April 1, 2008 through December 31, 2008, under the conditions
			 described in subsection (c).
			(c)Conditions
				(1)Use of
			 fundsThe funds appropriated under subsection (b) shall be used
			 for summer employment opportunities referred to in section 129(c)(2)(C) of such
			 Act (29 U.S.C. 2854(c)(2)(C)).
				(2)LimitationSuch
			 funds shall be distributed in accordance with sections 127 and 128 of such Act
			 (29 U.S.C. 2852, 2853), except that no portion of such funds shall be reserved
			 to carry out 128(a) or 169 of such Act (29 U.S.C. 2853(a), 2914).
				(3)Measure of
			 effectivenessThe effectiveness of the activities carried out
			 with such funds shall be measured, under section 136 of such Act (29 U.S.C.
			 2871), only with performance measures based on the core indicators of
			 performance described in section 136(b)(2)(A)(ii)(I) of such Act (29 U.S.C.
			 2871(b)(2)(A)(ii)(I)).
				
